(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Por cuanto, los interventores apelados han solicitado la desestimación de la apelación interpuesta por los demandan-tes fundándose para ello en la supuesta falta de notificación del escrito de apelación a Ambrosio González Román, uno de los demandados, en la supuesta frivolidad de dicha apelación, *968en no haberse radicado en la secretaría de este tribunal la transcripción de la evidencia ni la transcripción de autos, y en no haberse notificado y entregado a los interventores ape-lantes ni a su abogado copia de la transcripción del legajo de la sentencia;
Pon ouaNto, de la copia certificada del escrito de apela-ción acompañado a la moción se desprende que dicho escrito fué dirigido “Al Ledo. Gustavo Zeno Sama, como abogado de los demandados Plazuela Sugar Company y Ambrosio González Román” y que dicho abogado fué notificado con copia el día 10 de junio1 de 1929, aunque al aceptar la entrega de dicha copia aparece firmando como abogado de la Plazuela Sugar Company únicamente;
Pon cuanto, una declaración jurada de dicho abogado acompañaba,, al escrito de contestación de los demandantes-apelantes a la moción sobre desestimación demuestra que no fué la intención del declarante, abogado de récord de Am-brosio González Román para aquella fecha, limitar su repre-sentación en modo alguno o evadir su responsabilidad como tal abogado, sino aceptar la notificación de la copia del es-crito de apelación en la forma en que estaba redactado ;
Pon cuanto, los promoventes han dejado de demostrar que la apelación establecida por los demandantes sea clara-mente frívola;
Pon cuanto, de la certificación acompañada a la moción sobre desestimación se desprende que los demandantes-ape-lantes no han radicado en la secretaría de este tribunal trans-cripción de evidencia alguna por separado, ni transcripción de autos, porque fué acordado y estipulado a moción de los propios demandantes interventores, que una sola transcrip-ción y un solo legajo de sentencia sirvieran para perfeccionar ambas apelaciones,
' Por tanto, se declara sin lugar la desestimación solici-tada.